Mr. Justice Phay
delivered the opinion of the court.
This was an action of trespass on the case below, on a bill of exchange drawn by John Ashley, at Madisonville, December 10, 1834, upon Messrs. Bogart and Ploopes, of New Orleans, for the sum of 2111 dollars, 11 cents, payable to the plaintiff in error, twelve months after the 1st day of January then next.
Judgment by default was rendered, and an inquiry of damages made by the clerk, which became final at the end of the term. And the cause comes into this court on writ of error.
The error assigned is: That judgment was rendered for ten per cent, damages, when the declaration does not show the bill to be drawn on persons out of this state.
There is no averment that Messrs. Bogart and Hoopes reside out of this state. It is true, they are addressed in the bill as of New Orleans: but we cannot judicially know, that this place is out of the State of Mississippi. We must, therefore, regard this as a domestic bill, upon the protest of which damages of five per cent, only accrue under the statute.
*770On examining the record, we perceive that not only ten per cent, damages are computed; but that interest after the maturity of the bill was estimated upon the amount of the bill, together with the damages up to the time of the rendition of the judgment. This was erroneous; the interest could only run on the amount for which the bill was drawn.
For these reasons, the judgment below must be reversed, and a judgment rendered in this court for the amount of the bill, and five per cent, damages thereon, with interest on the amount for which, the bill was drawn from its maturity to the rendition of the judgment here.